When the plaintiff claimed the horse as exempt from attachment, under Laws of 1871, c. 30, he made election of a team, as between the horse and oxen, and by such claim virtually asserted title to the horse. The defendant, acting on such claim and assertion, released the horse from attachment, and thereby materially changed his position. After claiming the horse, and thereby obtaining his release, the plaintiff is not at liberty to deny the title and claim the oxen. He is estopped from contradicting his own acts and admissions, which were expressly designed to influence the defendant. Davis v. Sanders, 11 N.H. 259; Wells v. Pierce, 27 N.H. 503; Davis v. Handy, 37 N.H. 65; Drew v. Kimball, 43 N.H. 282; Horn v. Cole,51 N.H. 287; Davis v. Dyer, 56 N.H. 143; Welland Canal Co. v. Hathaway, 8 Wend. 483; First Presby. Cong. in Salem v. Williams, 9 Wend. 147; Gosling v. Birnie, 7 Bing. 339.
The test of the application of the doctrine of estoppel is not ownership of the property, but, rather, the acts, conduct, representations, and admissions of one party, influencing and changing the acts and position of the other. It was not material whether the plaintiff or another owned the horse, or whether or not he made his claim to it in good faith. Having secured the release of the horse by making his claim, he cannot now set up a different state of facts to the disadvantage of the defendant.
A new trial granted.
STANLEY, J., did not sit.